Securities and Exchange Commission Washington, DC 20549 Rule 23c-2 Notice of Intention to Redeem Securities of Tortoise Energy Infrastructure Corporation 11550 Ash Street, Suite 300 Leawood KS 66211 under the Investment Company Act of 1940 Securities Act File No. 333-114545 Investment Company Act File No. 811-21462 (1) Title of the class of securities of Tortoise Energy Infrastructure Corporation (the “Company”) to be redeemed: Auction Rate Senior Notes, Series A, in $25,000 denominations (CUSIP 89147LAA8) (the “Series A Notes”). (2)Date on which the securities are to be called or redeemed: December 21, 2009. (3) Applicable provisions of the governing instrument pursuant to which the securities are to be redeemed: The Series A Notes are to be redeemed pursuant to Section 2.03(a)(i)(A) of the Supplemental Indenture of Trust by and between the Company and The Bank of New York Trust Company, N.A. dated as of July 13, 2004, as amended by the Supplemental Indenture of Trust by and between the Company and the Bank of New York Trust Company, N.A. dated as of December 17, 2009. (4) The principal amount or number of shares and the basis upon which the securities to be redeemed are to be selected: The Company intends to redeem all of the Series A Notes, representing an aggregateprincipal amount of SIGNATURE Pursuant to the requirement of Rule 23c-2 under the Investment Company Act of 1940, the Company has duly caused this Notice of Intention to Redeem Securities to be signed on its behalf by the undersigned on this17th day of December TORTOISE ENERGY INFRASTRUCTURE CORPORATION By: /s/Terry C. Matlack Name:Terry C. Matlack Title:Chief Financial Officer
